                                                               1   SAO
                                                                   Scott S. Poisson, Esq.
                                                               2   Nevada Bar No. 10188
                                                                   Brian M. Boyer, Esq.
                                                               3   Nevada Bar No. 12185
                                                                   BERNSTEIN & POISSON
                                                               4   320 S. Jones Blvd.
                                                                   Las Vegas, Nevada 89107
                                                               5   Telephone: (702) 877-4878
                                                                   Facsimile: (702) 256-6280
                                                               6   Email: brian@vegashurt.com
                                                                   Attorneys for Plaintiff
                                                               7
                                                                                                 EIGHTH JUDICIAL DISTRICT COURT
                                                               8
                                                                                                     CLARK COUNTY, NEVADA
                                                               9
                                                                   SYLVIA WASHINGTON, an individual,                 Case No.: 2:19-cv-01966-JAD- BNW
                                                              10
                                                                                    Plaintiff,
                                                              11
                                                                             v.
                                                              12
                 OFFICE: (702) 256-4566 FAX: (702) 256-6280




                                                                   WAL-MART STORES, INC., a foreign
                                                              13   corporation; SAM’S WEST, INC., a foreign
Bernstein & Poisson




                                                                   corporation d/b/a SAM’S CLUB #4983;
                          Las Vegas, Nevada 89107




                                                              14   JEFFREY J. GEARHART, an individual; DOES
                              320 S. Jones Blvd.




                                                                   1 through 100; and ROE CORPORATION 101
                                                              15   through 200, inclusive,
                                                              16                    Defendant(s).
                                                              17
                                                                              STIPULATION AND ORDER TO RESCHEDULE MOTION HEARING
                                                              18

                                                              19             The parties agree and hereby stipulate to move the hearing for Plaintiff’s Motion to

                                                              20   Remand from December 30, 2019 at 2:30 pm to any of the following dates:
                                                              21         -   January 7, 2020 – PM
                                                              22         -   January 8, 2020 - AM
                                                              23         -   January 14, 2020 – AM/PM
                                                                         -   January 15, 2020 – PM
                                                              24
                                                                   ///
                                                              25
                                                                   ///
                                                              26
                                                                   ///
                                                              27   ///
                                                              28
                                                                                                              Page 1 of 2
                                                               1   IT IS SO STIPULATED.

                                                               2
                                                                   BERNSTEIN & POISSON                       PHILLIPS, SPALLAS & ANGSTADT, LLC
                                                               3

                                                               4   /s/ Brian M. Boyer                        /s/ Megan E. Wessel
                                                                   Scott L. Poisson, Esq                     Robert K. Phillips, Esq.
                                                               5
                                                                   Nevada Bar No.: 10188                     Nevada Bar No.:11441
                                                               6   Brian M. Boyer, Esq.                      Megan E. Wessel, Esq.
                                                                   Nevada Bar No.: 12185                     Nevada Bar No.: 14131
                                                               7   320 South Jones Blvd                      504 South Ninth Street
                                                                   Las Vegas, Nevada 89107                   Las Vegas, NV 89101
                                                               8   Attorneys for Plaintiff                   Attorney for Defendants
                                                               9

                                                              10                                            ORDER
                                                                          Following the foregoing stipulation between the parties, and good cause appearing
                                                              11
                                                                   therefore;
                                                              12
                 OFFICE: (702) 256-4566 FAX: (702) 256-6280




                                                                          IT IS HEREBY ORDERED ADJUDGED AND DECREED that motion hearing
                                                              13   currently set for December 30, 2019 at 2:30pm be moved to January 7, 2020, at 2:00 p.m.
                                                                                                                                                        .
Bernstein & Poisson
                          Las Vegas, Nevada 89107




                                                              14
                              320 S. Jones Blvd.




                                                              15

                                                              16                                                    _______________________________
                                                                                                                    Magistrate Judge
                                                                                                                    District Judge            Date
                                                              17
                                                                                                                     Dated: 12/26/2019
                                                                   Respectfully submitted by:
                                                              18

                                                              19   BERNSTEIN AND POISSON

                                                              20   /s/ Brian M. Boyer
                                                                   Brian M. Boyer, Esq
                                                              21   Nevada Bar No.: 12185
                                                                   320 South Jones Blvd.
                                                              22   Las Vegas, Nevada 89107
                                                              23   Attorneys for Plaintiff

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                                                           Page 2 of 2
